Case 19-69195-pmb       Doc 28    Filed 03/03/20 Entered 03/03/20 12:59:10            Desc Main
                                  Document     Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                          )   CHAPTER 7
                                                )
MICHELLE ANDERSON,                              )   CASE NO. 19-69195-PMB
            DEBTOR.                             )
___________________________________             )

                                   NOTICE OF HEARING

        PLEASE TAKE NOTICE that the Acting United States Trustee has filed a Motion for
Extension of Time to file a Motion to Dismiss Pursuant to 11 U.S.C. §707 and an Objection to
Discharge Pursuant to § 727.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the United
States Trustee’s Motion in Courtroom 1202, United States Courthouse, 75 Ted Turner Drive,
SW, Atlanta, Georgia at 2:00 p.m. on April 6, 2020.

       Your rights may be affected by the court's ruling on these pleadings. You should
read these pleadings carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do not
want the court to grant the relief sought in the motion or if you want the Court to consider
your views, then you or your attorney must attend the hearing.

       You may also file a written response to the motion with the Clerk at the address stated
below, but you are not required to do so. Mail or deliver your response so that it is received by
the Clerk at least two business days before the hearing. The address of the Clerk's Office is
Clerk, United States Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, SW, Atlanta Georgia
30303. If you file a written response, you must attach a certificate stating when, how, and on
whom (including addresses) you served the response. You must mail a copy of your response to
the Office of the United States Trustee at Suite 362, Richard B. Russell Building, 75 Ted Turner
Drive, SW, Atlanta, Georgia 30303.

         Dated: March 3, 2020
                                                    Prepared by:
                                                    /s/ Shawna Staton
                                                    Shawna Staton, Trial Attorney
                                                    Georgia Bar Number 640220
United States Department of Justice
Office of the United States Trustee
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
(404) 331-4437, ext. 152
Shawna.P.Staton@USDOJ.gov

                                               1
Case 19-69195-pmb       Doc 28   Filed 03/03/20 Entered 03/03/20 12:59:10        Desc Main
                                 Document     Page 2 of 4



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                        )   CHAPTER 7
                                              )
MICHELLE ANDERSON,                            )   CASE NO. 19-69195-PMB
            DEBTOR.                           )
___________________________________           )




     UNITED STATES TRUSTEE’S MOTION FOR EXTENSION OF TIME
      TO FILE A MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707
    AND AN OBJECTION TO DISCHARGE PURSUANT TO 11 U.S.C. § 727



         COMES NOW Nancy J. Gargula, United States Trustee for Region 21 (“United

States Trustee”), pursuant to Rules 1017(e) and 4004(b) of the Federal Rules of

Bankruptcy Procedure, moves the Court to enter an order extending the deadlines for

filing a motion to dismiss pursuant to section 707 and a complaint objecting to Debtor’s

discharge pursuant to section 727 of the Bankruptcy Code. In support thereof, the United

States Trustee shows as follows:

                                             1.

         Michelle Anderson (“Debtor”) filed a voluntary petition for relief under chapter 7

of the Bankruptcy Code on December 2, 2019.

                                             2.

         Michael Bargar was appointed chapter 7 trustee (“Chapter 7 Trustee”).



                                              2
    Case 19-69195-pmb       Doc 28   Filed 03/03/20 Entered 03/03/20 12:59:10       Desc Main
                                     Document     Page 3 of 4



                                                 3.

             The Debtor’s 341 first meetings of creditors have been as follows:

  Date           Outcome                                         Reason
1/06/20      Continued             Failure to Produce Documents or Information
2/11/20      Continued             Reset for Failure to Appear
3/16/20



                                                  4.

              The current deadline for filing a motion to dismiss pursuant to section 707 or a

     complaint pursuant to section 727 is March 6, 2020.



                                                  5.

             The United States Trustee is reviewing this case to determine whether to file a

     motion to dismiss under section 707 or a complaint objecting to discharge under section

     727.

                                                  6.

             Additional time is needed to receive, review and analyze materials regarding the

     case.

                                                 7.

             The United States Trustee requests the deadlines for filing a motion under section

     707 and a complaint under section 727 be extended so she can complete her review.




                                                  3
Case 19-69195-pmb     Doc 28   Filed 03/03/20 Entered 03/03/20 12:59:10           Desc Main
                               Document     Page 4 of 4




      WHEREFORE, the United States Trustee respectfully requests the Court to enter

an order extending the deadlines for filing a motion under section 707 and a complaint

under section 727 through and including April 10, 2020.

      Date: March 3, 2020                NANCY J. GARGULA
                                         UNITED STATES TRUSTEE
                                         REGION 21

                                         /s/ Shawna Staton
                                         Shawna Staton, Trial Attorney
                                         Attorney for the United States Trustee
                                         Georgia Bar No. 640220
                                         Office of the United States Trustee
                                         Suite 362, Richard Russell Building
                                         75 Ted Turner Drive, SW
                                         Atlanta, Georgia 30303
                                         (404) 331-4437, ext. 152
                                         Shawna.P.Staton@USDOJ.gov

       This is to certify that on March 3, 2020, I caused a copy United States Trustee’s
Motion for Extension of Time to File a Motion to Dismiss Pursuant to 11 U.S.C § 707
and an Objection to Discharge Pursuant to 11 U.S.C. § 727 to be served via United States
Postal Service, first class mail, with adequate postage prepaid on the following party at
the address shown:

Michelle Anderson                        Michael Bargar
Apt. 5307                                Arnall Golden Gregory, LLP
3871 Redwine Road                        Suite 2100
Atlanta, GA 30344                        171 17th Street, NW
                                         Atlanta, GA 30363

                                         /s/ Shawna Staton
                                         Shawna Staton
                                         Georgia Bar No. 640220




                                            4
